Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case. 

Information Disclosure Statement
The information disclosure statement submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for the benefit of a foreign application JP2020-015709 filed in Japan on 01/31/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 8-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waltermann et al. (US 20160372110 A1 hereinafter Waltermann).

As to independent claim 1, Waltermann teaches an information processing device comprising: [audio receiver ¶3] a processor [processor ¶3] configured to receive, as an utterance, an instruction for executing a service, and [receives voice from a microphone for executing application or actions ¶29 Fig. 3 310 "receives user voice data at 310"]
cause the received service to be executed according to a setting determined using a state of the utterance. [performs actions (service) with different responses based on characteristics of voice (state) Fig. 3 370 ¶37-38 "characteristics to modify the subsequent action taken regarding the user's inputted voice data (e.g., searching a calendar for imminent meetings or presentations) at 370."]

As to dependent claim 2, the rejection of claim 1 is incorporated. Waltermann further teaches wherein the state of the utterance is a state of at least one of a pitch, a loudness, and a speed of speech in the utterance.  [Fig. 4 320 determines characteristics such as speed, pitch and volume(loudness) ¶31"In addition to the pitch, various other characteristics can be extracted from the user's voice data. Such as, for example, the speed or tempo of the voice data (e.g., how quickly the user is speaking or time duration between syllables) and the volume of the voice data (e.g., is the user yelling or speaking softly)"]

As to dependent claim 8, the rejection of claim 1 is incorporated. Waltermann further teaches wherein the processor is configured to cause the service to be executed according to a 

As to dependent claim 9, the rejection of claim 8 is incorporated. Waltermann further teaches wherein the processor is configured to in a case where the setting determined using the state of the utterance and the setting determined using the schedule information are different, the processor is configured to additionally receive a selection of which setting to use. [judges relevancy of characteristics including calendar for selecting setting or action ¶36-38)

As to dependent claim 10, the rejection of claim 8 is incorporated. Waltermann further teaches wherein in a case where the setting determined using the state of the utterance and the setting determined using the schedule information are different, the processor is configured to cause the service to be executed according to the setting determined using the schedule information. [judges relevancy of characteristics including calendar for selecting setting or action ¶36-38)

As to dependent claim 11, the rejection of claim 8 is incorporated. Waltermann further teaches wherein the schedule information is schedule information related to the received service. [file service related to meeting or calendar (schedule) ¶36-37)

As to dependent claim 12, the rejection of claim 9 is incorporated. Waltermann further teaches wherein the schedule information is schedule information related to the received service. [file service related to meeting or calendar (schedule) ¶36-37)

As to dependent claim 13, the rejection of claim 10 is incorporated. Waltermann further teaches wherein the schedule information is schedule information related to the received service. [file service related to meeting or calendar (schedule) ¶36-37)

As to dependent claim 14, the rejection of claim 1 is incorporated. Waltermann further teaches wherein the processor is configured to additionally cause the service and content of the determined setting to be presented. [open application with content ¶30]

As to independent claim 20, Waltermann teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising: [medium with processor and instructions ¶42-¶43]
receiving, as an utterance, an instruction for executing a service; and  [receives voice from a microphone for executing application or actions ¶29 Fig. 3 310 "receives user voice data at 310"]
causing the received service to be executed according to a setting determined using a state of the utterance. [performs actions (service) with different responses based on characteristics of voice (state) Fig. 3 370 ¶37-38 "characteristics to modify the subsequent action taken regarding the user's inputted voice data (e.g., searching a calendar for imminent meetings or presentations) at 370."]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, as applied in the rejection of claim 2 above, and further in view of Iyengar et al. (US 20200177410 A1 hereinafter Iyengar) .

As to dependent claim 3, Waltermann teaches the rejection of claim 2 above that is incorporated.
Waltermann does not specifically teach wherein the processor is configured to cause the received service to be executed more times in response to louder speech in the utterance.
However, Iyengar teaches wherein the processor is configured to cause the received service to be executed more times in response to louder speech in the utterance. [executes multiple stop commands based on loudness (volume) of speech ¶32 "the volume of speech used by each user when issuing each command. Utilizing artificial intelligence and machine learning technology, the VCD may determine from the context of the conflicting commands that the first 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the voice input processing disclosed by Waltermann by incorporating the wherein the processor is configured to cause the received service to be executed more times in response to louder speech in the utterance disclosed by Iyengar because both techniques address the same field of voice controlled devices and by incorporating Iyengar into Waltermann would help resolve conflict in competing voices and improve voice input [Iyengar ¶3-4]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, as applied in the rejection of claim 2 above, and further in view of Rogers (US 10514888 B1 hereinafter Rogers) .

As to dependent claim 4, Waltermann teaches the rejection of claim 2 above that is incorporated.
Waltermann does not specifically teach wherein the processor is configured to cause the received service to be executed with a larger setting value in response to louder speech in the utterance.
However, Rogers teaches wherein the processor is configured to cause the received service to be executed with a larger setting value in response to louder speech in the utterance. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the voice input processing disclosed by Waltermann by incorporating the wherein the processor is configured to cause the received service to be executed with a larger setting value in response to louder speech in the utterance disclosed by Rogers because both techniques address the same field of voice controlled devices and by incorporating Rogers into Waltermann improves responses to users with more appropriate volume levels and responsive system [Rogers Col. 2 and Ln. 4-28]

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, as applied in the rejection of claim 1 above, and further in view of Hart et al.  (US 20140249817 A1 hereinafter Hart) .

As to dependent claim 5, Waltermann teaches the rejection of claim 1 above that is incorporated.
Waltermann does not specifically teach wherein the processor is configured to determine the setting using a past utterance.
However, Hart teaches wherein the processor is configured to determine the setting using a past utterance. [users past voice signatures ¶13-14 "device may compare a 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the voice input processing disclosed by Waltermann by incorporating the wherein the processor is configured to determine the setting using a past utterance disclosed by Hart because both techniques address the same field of voice controlled devices and by incorporating Hart into Waltermann improves voice recognition from multiple users so correct commands may be performed by authorized users [Hart ¶9]

As to dependent claim 6, the rejection of claim 5 is incorporated. Waltermann and Hart further teach wherein the processor is configured to specify a speaker who gives the instruction, and determine the setting using the utterance received in the past from the speaker who gives the instruction. [Hart authorizes commands based on past user voice signature ¶13-14]

As to dependent claim 7, the rejection of claim 6 is incorporated. Waltermann and Hart further teach wherein the processor is configured to specify the speaker who gives the instruction by voice authentication when receiving the instruction for executing the service as an utterance, and determine the setting using the utterance received in the past from the speaker who gives the instruction.  [Hart authorizes users ¶13-14]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, as applied in the rejection of claim 14 above, and further in view of Lee et al.  (US 20200160863 A1 hereinafter Lee).

As to dependent claim 15, Waltermann teaches the rejection of claim 14 above that is incorporated.
Waltermann does not specifically teach wherein the processor is configured to additionally receive an utterance by a speaker who gives the instruction in response to the presentation of the service and the setting.
However, Lee teaches wherein the processor is configured to additionally receive an utterance by a speaker who gives the instruction in response to the presentation of the service and the setting. [Fig. 6A illustrates displaying setting and receiving a second utterance in response ¶143 "The user terminal 510 may display second guide information 731 for receiving the second voice input and an indicator 733 indicating the step of receiving the second voice input, on the UI."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the voice input processing disclosed by Waltermann by incorporating the wherein the processor is configured to additionally receive an utterance by a speaker who gives the instruction in response to the presentation of the service and the setting disclosed by Lee because both techniques address the same field of voice controlled devices and by incorporating Lee into Waltermann better grasps the intent and meaning of users voice for improves results [Lee ¶4-6].

Claims 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waltermann, as applied in the rejection of claim 1-2 and 14 above, and further in view of Roh et al.  (US 20200130197 A1 hereinafter Roh).

As to dependent claim 16, Waltermann teaches the rejection of claim 14 above that is incorporated.
Waltermann does not specifically teach wherein the processor is configured to cause the service and the setting to be presented in a case where a volume of noise occurring together with the utterance is higher than a predetermined level.
However, Roh teaches wherein the processor is configured to cause the service and the setting to be presented in a case where a volume of noise occurring together with the utterance is higher than a predetermined level. [checks noise to be greater than threshold and displays guidance in response (too loud for voice) ¶386 "noise with a volume equal to or greater than a predetermined level is sensed"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the voice input processing disclosed by Waltermann by incorporating the wherein the processor is configured to cause the service and the setting to be presented in a case where a volume of noise occurring together with the utterance is higher than a predetermined level disclosed by Roh because both techniques address the same field of voice controlled devices and by incorporating Roh into Waltermann enhances efficiency of input and output including voice [Roh ¶11-12]

As to dependent claim 18, Waltermann teaches the rejection of claim 1 above that is incorporated.

However, Roh teaches wherein the processor causes an image forming device to execute the received service according to the setting determined using the state of the utterance. [voice input for using camera or taking a photo ¶414-417 "If you want to take a photo, speak according to the voice guide"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the voice input processing disclosed by Waltermann by incorporating the wherein the processor causes an image forming device to execute the received service according to the setting determined using the state of the utterance disclosed by Roh because both techniques address the same field of voice controlled devices and by incorporating Roh into Waltermann enhances efficiency of input and output including voice [Roh ¶11-12]

As to dependent claim 19, Waltermann teaches the rejection of claim 2 above that is incorporated.
Waltermann does not specifically teach wherein the processor causes an image forming device to execute the received service according to the setting determined using the state of the utterance.
However, Roh teaches wherein the processor causes an image forming device to execute the received service according to the setting determined using the state of the utterance. [voice 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the voice input processing disclosed by Waltermann by incorporating the wherein the processor causes an image forming device to execute the received service according to the setting determined using the state of the utterance disclosed by Roh because both techniques address the same field of voice controlled devices and by incorporating Roh into Waltermann enhances efficiency of input and output including voice [Roh ¶11-12]

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waltermann and Lee, as applied in the rejection of claim 15 above, and further in view of Roh et al.  (US 20200130197 A1 hereinafter Roh).

As to dependent claim 17, Waltermann and Lee teach the rejection of claim 14 above that is incorporated.
Waltermann and Lee do not specifically teach wherein the processor is configured to cause the service and the setting to be presented in a case where a volume of noise occurring together with the utterance is higher than a predetermined level.
However, Roh teaches wherein the processor is configured to cause the service and the setting to be presented in a case where a volume of noise occurring together with the utterance is higher than a predetermined level.[checks noise to be greater than threshold and displays 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the voice input processing disclosed by Waltermann and Lee by incorporating the wherein the processor is configured to cause the service and the setting to be presented in a case where a volume of noise occurring together with the utterance is higher than a predetermined level disclosed by Roh because all techniques address the same field of voice controlled devices and by incorporating Roh into Waltermann and Lee enhances efficiency of input and output including voice [Roh ¶11-12]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 Rakshit (US 20200175976 A1) teaches a smart assistant with pitch based voice recognition (See ¶35)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/            Primary Examiner, Art Unit 2143